Case 1:18-cv-00103-MAC-KFG Document 7 Filed 03/23/21 Page 1 of 2 PageID #: 152




 UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS


 DAVID LEE FISHER,                                 §
                                                   §
                 Plaintiff,                        §
                                                   §
 versus                                            §    CIVIL ACTION NO. 1:18-CV-103
                                                   §
 OFFICER MATT, et al.,                             §
                                                   §
                 Defendants.                       §

                 MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                    JUDGE’S REPORT AND RECOMMENDATION

          Plaintiff David Lee Fisher, a prisoner previously confined at the United States Penitentiary

 in Beaumont, Texas, proceeding pro se, brought this civil rights action pursuant to Bivens v. Six

 Unknown Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971).

          The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

 Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

 The magistrate judge recommends dismissing the action pursuant to 28 U.S.C. § 1915(e) for failure

 to state a claim upon which relief may be granted.

          The court has received and considered the Report and Recommendation of United States

 Magistrate Judge filed pursuant to such order, along with the record, pleadings and all available

 evidence. No objections to the Report and Recommendation of United States Magistrate Judge were

 filed by the parties.
Case 1:18-cv-00103-MAC-KFG Document 7 Filed 03/23/21 Page 2 of 2 PageID #: 153




                                              ORDER

        Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct,

 and the report of the magistrate judge (#6) is ADOPTED. A final judgment will be entered in this

 case in accordance with the magistrate judge’s recommendation.

        SIGNED at Beaumont, Texas, this 23rd day of March, 2021.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE




                                                  2
